UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1672


In re: BLAKE SANDLAIN,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:20-cv-00790)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Blake Sandlain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Blake Sandlain filed a petition for a writ of mandamus and a supplemental petition

for a writ of mandamus, alleging that the district court has unduly delayed acting on his

motion for mandamus relief. He seeks an order from this court directing the district court

to act. Our review of the district court’s docket reveals that on September 23, 2021, the

district court denied Sandlain’s motion for writ of mandamus. Accordingly, because the

district court has recently decided Sandlain’s case, we deny the mandamus petitions as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2